Luke, J.
A fraudulent debtor’s attachment was levied upon certain real estate, and the defendant filed a petition for the pur*189pose of removing the attachment, alleging that she did not own in fee simple the property levied on, bnt had only an equity of redemption in it. On hearing the evidence, from which it appeared that there were two outstanding security deeds to the property, one by a predecessor in title of the defendant and the other by the defendant, to secure a debt upon which there was a balance due, assumed by the defendant, the court ordered that the levy be dismissed. Upon the authority of Smith v. Fourth National Bank, 145 Ga. 741 (89 S. E. 762), and Bank of LaGrange v. Rutland, 27 Ga. App. 442 (3) (108 S. E. 821), and cases there cited, the court properly sustained' the motion to dismiss the levy. The rulings on the trial show no error.

Judgment affwmed.


Broyles, C. J., concurs. Bloodworth, J.; absent on account of illness.